UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7835


ROBERT HOLLAND KOON, a/k/a Robert Koon, a/k/a Robert H. Koon,

                Plaintiff - Appellant,

          v.

JEAN HOEFER TOAL, Chief Justice Officer of South Carolina, in
her official capacity; ALAN WILSON, Chief Legal Counsel of
South Carolina, in his official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:15-cv-03357-DCN)


Submitted:   February 25, 2016            Decided:   March 2, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert Holland Koon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert    Holland   Koon   appeals   the   district   court’s    order

accepting     the   recommendation   of   the    magistrate   judge    and

dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2012).   We have reviewed the record and find that this appeal is

frivolous.    Accordingly, we deny Koon’s motion for appointment of

counsel and dismiss the appeal for the reasons stated by the

district court.     Koon v. Toal, No. 4:15-cv-03357-DCN (D.S.C. Oct.

26, 2015).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                     2